Citation Nr: 9907658	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  98-20 328	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from February 1967 to October 
1969.  He died in July 1997 at the age of 50.  The appellant 
is his mother.  

This appeal arises from an April 1998 rating action which 
denied service connection for the cause of the veteran's 
death. 


REMAND

Of record is VA Form 23-22, Appointment of Veterans Service 
Organization as Claimant's Representative, signed by the 
veteran in October 1988, designating AMVETS as his authorized 
representative.  On VA Form 9 dated in November 1998, the 
appellant requested a hearing before a Member of the Board of 
Veterans Appeals (Board) in Washington, D.C.  In December 
1998 and January 1999, an AMVETS representative submitted 2 
VA Forms 646 containing written argument in support of the 
appellant's appeal in the claim for service connection for 
the cause of the veteran's death.  By letter of February 
1999, the Board notified the appellant and AMVETS of a 
hearing which had been scheduled for her for a date in March 
before a Member of the Board in Washington, D.C.  Received in 
March 1999 was a letter from a representative of the 
Connecticut Department of Veterans Affairs, to the effect 
that that veterans service organization now represented the 
appellant in her appeal before the Board, that the appellant 
wanted to cancel the Board hearing scheduled for a date 
subsequently in March in Washington, D.C., and that she 
instead wanted a hearing before a Member of the Board at the 
RO.  Under the circumstances, this case is REMANDED to the RO 
for the following action:

1. The RO should contact the appellant 
and request her to execute an 
appropriate power of attorney (POA) 
designating the Connecticut Department 
of Veterans Affairs as her authorized 
representative in this appeal, which 
POA should be associated with the 
claims folder.

2. Thereafter, the RO should refer the 
claims folder to the appellant's new 
representative for review and 
preparation of any written argument on 
her behalf.

3. The RO should then schedule, at the 
first convenient opportunity, a 
hearing for the appellant and any 
witnesses before a Member of the Board 
traveling to the RO for the purpose of 
conducting such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further appellate consideration.  
No further action on the part of the RO is required with 
respect to the issue on appeal.  The RO need not readjudicate 
the claim, and a Supplemental Statement of the Case need not 
be issued.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1999) 
(hereinafter, the "Court") for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
